Citation Nr: 0411784	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  00-14 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, left knee, postoperative total knee replacement, 
secondary to service-connected residuals, perforating gunshot 
wound right leg with muscle injury Group XI and XII, and 
residuals, fracture, right fibula, with degenerative joint 
disease right knee, status post gunshot wound, postoperative 
knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1943 to November 
1945.

This appeal arises from a February 2000 rating decision by 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
degenerative joint disease, left knee, postoperative total 
knee replacement, secondary to service-connected residuals, 
perforating gunshot wound right leg with muscle injury Group 
XI and XII, and residuals, fracture, right fibula, with 
degenerative joint disease right knee, status post gunshot 
wound, postoperative knee replacement.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  In perfecting this 
appeal, the appellant filed a VA form 9 indicating that he 
wanted a hearing before a member of the Board of Veterans' 
Appeals (Board) at his local VA office.  The appellant has a 
right to such a hearing.  38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700 (2003).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following action:

	The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing in accordance with 38 
C.F.R. § 20.700.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




